DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/21/2022 has been entered. Claims 1-7 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Harris (U.S. P.G.-Pub. No. 2010/0243754 A1) in view of Beach and Richard (20110088154). 

 	Regarding claim 2, Harris (Figures 1-57) teaches , a fragrance distribution system for a vehicle toilet frame, the toilet frame comprising a toilet bowl and a toilet shroud, wherein the toilet shroud is a covering for the toilet bowl that provides support for a user (see figure 23); the fragrance distribution system comprising a fragrance container (Fig. 9, Part No. 67) (Para. 0272) positioned behind the vehicle toilet shroud such that the fragrance container is guarded from external tampering; one or more fragrance delivering conduits (Fig. 12, Part No. 83) (0275) fluidly cooperating with the fragrance container and configured to deliver fragrance into ambient air (Para. 0077, 0272, 0275, 0287-0290). 
 	Harris does not teach the toilet shroud is an outer shell covering the toilet bowl that provides support for a user, an airflow space provided between the toilet bowl and the toilet shroud, the fragrance distribution system comprising one or more fragrance delivering conduits configured to deliver fragrance into the toilet bowl. 
 	Beach (Figures 1-12) teaches the toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041) is an outer shell covering the toilet bowl that provides support for a user (Para. 0041), an airflow space (110) (Para. 0037) provided between the toilet bowl and the toilet shroud (Para. 0007, 0040).
	Richard (Figures 1-15) teaches the fragrance distribution system comprising one or more fragrance delivering conduits (Fig. 1 Part No. 24) configured to deliver fragrance into the toilet bowl (Para. 0058).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harris with an airflow space provided between the toilet bowl and the toilet shroud as taught by Beach as a means of injecting air into a toilet bowl during a flush (Beach: Para. 0037), and to provide Harris with the fragrance distribution system comprising one or more fragrance delivering conduits configured to deliver fragrance into the toilet bowl as taught by Richard as a means of delivering a fragrance to an interior surface of a toilet bowl (Richard: Para. 0004, 0058).


	Regarding claim 3, the modified Harris (Figures 1-57) teaches the fragrance is delivered during or after a toilet flush (Para. 0099).

Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record (Beach (20160272320), deLoache (20170268213), Tsibulevskiy (20170079481), Decroupet (20110140004), Lofer (20170075152), Richard (20110088154)) does not teach the recitation in claim 1 of “the toilet shroud comprising a material that can optically change the transparency of the toilet shroud, the material comprising (a) a first configuration wherein the toilet shroud is transparent such that accumulation of waste or contraband underneath the toilet shroud is visible and (b) a second configuration wherein transparency of the toilet shroud is optically changed to opaque or non-transparent, wherein health inspection or security personnel can selectively render the toilet shroud transparent for sanitation or security checks.”

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Harris does not teach the recitation in claim 2 of “a fragrance container positioned behind the vehicle toilet shroud,” it is noted that Harris teaches a fragrance container (Fig. 9, Part No. 67) (Para. 0272) positioned behind the vehicle toilet shroud (See fig. 23). It is noted that the “toilet shroud” of Harris is shown in Fig. 23 of Harris as the cover of the toilet, and the fragrance container of Harris is positioned “behind the vehicle toilet” as claimed. It is also noted that claim recitation of “positioned behind the toilet shroud” is dependent on the view being used as the position of the fragrance container relative to the shroud is dependent on the view of the user looking at the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711